UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 March 9, 2011 Date of Report (Date of earliest event reported) IPG PHOTONICS CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or Other Jurisdiction of Incorporation) 001-33155 (Commission File No.) 04-3444218 (IRS Employer Identification No.) 50 Old Webster Road Oxford, Massachusetts 01540 (Address of Principal Executive Offices, including Zip Code) Registrant’s telephone number, including area code: (508)373-1100 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers: Compensatory Arrangements of Certain Officers On March 23, 2011, John H. Dalton, a member of the Board of Director of IPG Photonics Corporation (the “Company”), submitted a letter to the Company stating that Mr. Dalton will not stand for re-election at the Company’s 2011 annual meeting of stockholders. Mr. Dalton, who has served as a director of the Company since 2000, will serve the remainder of his term that expires at the Company’s 2011 annual meeting of stockholders. To the Company’s knowledge, Mr. Dalton’s decision to not stand for re-election is not related to any disagreement with the Company relating to its operations, policies or practices. 2 Item 8.01 Other Events Certain directors and officers of the Company adopt from time to time pre-arranged trading plans (each, a “Plan”) designed to comply with Rule10b5-1 under the Securities Exchange Act of 1934, as amended, and the Company’s policies regarding stock transactions. Under Rule10b5-1, directors, officers and other persons who are not in possession of material non-public information may adopt a plan or contract for pre-arranged sales of Company securities under specified conditions and at specified times. Using these Plans, insiders can gradually diversify their investment portfolios, spread stock trades out over an extended period of time to reduce market impact and avoid concerns about transactions occurring at a time when they might possess inside information. The Plan adopted by Alex Ovtchinnikov, the Company’s Vice President, Components, provides for the sale of up to a total of 26,875 shares over a period ending February 2012, unless terminated sooner in certain circumstances. Of these shares, 26,875 shares will be acquired through the exercise of stock options. Shares will be sold under the Plan on the open market at prevailing market prices, subject to minimum price thresholds. The Plan adopted by John H. Dalton, a member of the Company’s Board of Directors, provides for the sale of up to a total of 15,000 shares over a period ending March 2012, unless terminated sooner in certain circumstances. Shares will be sold under the Plan on the open market at prevailing market prices, subject to minimum price thresholds. The Company does not undertake to report Plans that may be adopted by any directors or officers of the Company in the future, or to report any modification or termination of any Plan, except to the extent required by law. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. IPG PHOTONICS CORPORATION March 23, 2011 By: /s/ Angelo P. Lopresti Angelo P. Lopresti Vice President, General Counsel and Secretary 4
